COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

       NOTICE OF STAY AND REQUEST FOR RESPONSE TO PETITION IN AN ORIGINAL
                                 PROCEEDING

Appellate case name:        In re Fields

Appellate case number:      01-17-00430-CV

Trial court case number:    1064743

Trial court:                County Civil Court at Law No. 2

        On June 12, 2017, relator Kerry Fields filed a Petition for Writ of Mandamus and
an Application for Temporary Relief requesting a stay of trial court proceedings in this
cause. The Court GRANTS the motion for a temporary stay of trial court proceedings
until further order by this Court.
       The Court also requests a response to the Petition for Writ of Mandamus. See TEX.
R. APP. P. 52.4. The response, if any, of any interested party shall be due no later than 5:00
p.m. on Thursday, June 22, 2017.


Judge’s signature: /s/ Sherry Radack
                    Acting individually    Acting for the Court


Date: June 12, 2017